Citation Nr: 1104961	
Decision Date: 02/07/11    Archive Date: 02/14/11

DOCKET NO.  00-00 573	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New 
York


THE ISSUE

Entitlement to service connection for headaches, to include as 
secondary to a service-connected scar over the left eyebrow.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Rochelle E. Richardson, Associate Counsel

INTRODUCTION

The Veteran had active duty from December 1977 to December 1980.

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from an August 2001 rating decision of the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Buffalo, New York.

In May 2006 and May 2008, the Board remanded the Veteran's claim 
to the RO for further development.

In March 2009, the Veteran testified during a hearing before the 
undersigned Acting Veterans Law Judge.  A transcript of the 
hearing is of record.

In July 2009, the Board reopened the Veteran's claim for 
entitlement to service connection for headaches, to include as 
secondary to a service-connected scar over the left eye, but 
remanded the underlying claim for service connection to the RO 
via the Appeals Management Center (AMC), in Washington, DC for 
further development and consideration.  

The appeal is again REMANDED to the RO via the AMC. VA will 
notify the appellant if further action is required.


REMAND

In July 2009, the Board remanded this case to the RO/AMC for 
further development.  Unfortunately a review of the evidence in 
this case reveals that the RO did not substantially comply with 
the Board's remand.  See Stegall v. West, 11 Vet. App. 268 (1998) 
(where the remand orders of the Board are not complied with, the 
Board commits error as a matter of law when it fails to ensure 
compliance, and further remand will be mandated).  But see Dyment 
v. West, 13 Vet. App. 141, 146- 47 (1999) (indicating there need 
only be substantial, not exact, compliance).

As noted in the Board's July 2009 remand, the Veteran asserts two 
potential theories of entitlement to service connection for his 
headaches.  A service connection claim includes all theories 
under which service connection may be granted.  See Bingham v. 
Principi, 18 Vet. App. 470, 474 (2004), aff'd 421 F.3d 1346, 1349 
(Fed. Cir. 2005); see also Ashford v. Brown, 10 Vet. App. 120, 
123 (1997) (a new etiological theory does not constitute a new 
claim).  See also Roebuck v. Nicholson, 20 Vet. App. 307 (2006) 
(an appellant's alternative theories of service connection are 
encompassed within a single claim).  

Specifically, the Board noted that the Veteran claimed service 
connection for his headaches because they were either directly 
attributable to a June 1978 in-service injury or, in the 
alternative, secondary to a service-connected scar over his left 
eyebrow.  Consequently, in its 2009 remand, the Board instructed 
that the Veteran should undergo a VA examination to determine the 
etiology of any diagnosed headache disorder, to include whether 
it is due to service or was aggravated by or otherwise related to 
his service-connected scar over the left eyebrow.  See 38 
U.S.C.A. § 1131 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 
3.310 (2010).

While in January 2010, the RO provided the Veteran with a VA 
examination regarding the nature and etiology of his headache 
disorder, the examination report only addresses whether his 
currently diagnosed headaches are at least as likely as not 
attributable to the 1978 injury.  The examination report does not 
address whether his headaches are due to his service-connected 
scar over the left eyebrow.  Therefore, the Board must again 
remand the Veteran's claim for an opinion to address this 
asserted secondary relationship.  See Stegall v. West.

The Board notes that the Veteran's outstanding VA treatment 
records appear to have been associated with the claims folder as 
directed by the 2009 Board remand.  See e.g., Dunn v. West, 11 
Vet. App. 462 (1998); Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

1.	Forward the Veteran's claims file to the 
VA examiner who conducted the January 2010 
examination and provided the opinion 
regarding the Veteran's headaches (if 
available).  That examiner is requested to 
review the examination report and render 
an opinion as to whether the Veteran's 
headache disorder was caused by or 
aggravated by his service-connected scar 
over the left eyebrow.  The degree of 
headache disorder that would not be 
present but for the service-connected scar 
over the left eyebrow should be 
identified.  (If, and only if, this VA 
examiner is unavailable, should the 
Veteran's claims file be forwarded to 
another VA examiner with appropriate 
medical expertise to determine if the 
Veteran's headache disorder is due to his 
service-connected scar over the left 
eyebrow.)  A clinical examination should 
be conducted only if deemed necessary by 
the VA examiner.  

a.	The VA examiner is requested to 
provide an opinion as to whether it 
is at least as likely as not (i.e., 
to at least a 50-50 degree of 
probability) that the Veteran's 
currently diagnosed headache disorder 
was caused by or aggravated by his 
service-connected scar over the left 
eyebrow.  The degree of headache 
disorder that would not be present 
but for the service-connected scar 
over the left eyebrow should be 
identified.

b.	A complete rationale should be 
provided for any opinion offered.  
The Veteran's claims files must be 
made available to the examiner, and 
the examination report should 
indicate if the examiner reviewed the 
records.

NOTE:  The term "at least as 
likely as not" does not mean 
merely within the realm of 
medical possibility, but rather 
that the weight of medical 
evidence both for and against a 
conclusion is so evenly divided 
that it is as medically sound 
to find in favor of causation 
as it is to find against it.

2.	Then, review the claims folder and ensure 
that the foregoing development action(s) 
have been conducted and completed in full.  
If any development is incomplete, 
appropriate corrective action is to be 
implemented.  Specific attention is 
directed to the examination report.  If 
the requested examination does not include 
adequate responses to the specific 
opinion(s) requested, the report must be 
returned to the examiner for corrective 
action.

3.	Thereafter, the RO/AMC should readjudicate 
the Veteran's claim on appeal.  If the 
benefit sought on appeal remains denied, 
the Veteran and his representative should 
be provided with a supplemental statement 
of the case (SSOC).  The SSOC should 
contain notice of all relevant actions 
taken on the claim, to include a summary 
of the evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal since the 
February 2010 SSOC.  An appropriate period 
of time should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
D.J. DRUCKER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


